DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

Status of Claims
This action is in reply to an amendment filed on 02/16/2022.  Claims 1, 7, 8, 15, and 20 have been amended.  Claims 4 and 11 have been cancelled.  No claims have been added.  Therefore, claims 1-3, 5-10, and 12-20 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record.  Additionally, the Examiner has maintained and updated the 35 USC § 101 rejection based on current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:

Claim 1 is drawn to a system which is within the four statutory categories (i.e., apparatus). Claim 8 is drawn to a computerized method which is within the four statutory categories (i.e., process). Claim 15 is drawn to one or more computer storage media which is within the four statutory categories (i.e, manufacture). (“Examiner notes that “Computer storage media does not comprise signals per se,” as stated in ¶ 0018 of the specification.)

Independent claims 1 (which is representative of independent claims 8, 15) recites train[ing] a...algorithm to identify inferred relations of orders, results, or discrete data..., the orders, results, or discrete data corresponding to a patient and received..., the inferred relations indicating which items of the orders, results, or discrete data are related and how the items should be displayed as part of a group...; utilize[ing] the…algorithm to determine a display ontology that automatically groups the orders, results, or discrete data in the group...in accordance with the inferred relations, the display ontology eliminating a need to map the orders, results, or discrete data to specific data types or groups; and presenting...to the user...the orders, results, or discrete data in the group...in accordance with the inferred relations.

Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people...following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “processor” (claim 1) and “computer” (claims 8, 15), the claim encompasses helping a clinician find and organize medical information for a patient, which is described as human activity in ¶ 0001-0002 of the specification. As stated in the “October 2019 Update: Subject Matter Eligibility” guidance, “certain activity between a person and a computer...may fall within the “certain methods of organizing human activity” grouping” (page 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Claim 1 has additional limitations (i.e., system comprising a processor, computer storage medium storing computer-useable instructions; machine learning algorithm; medical information system; medical device; electronic medical record; clinician device; user interface). Claim 8 has additional limitations (i.e., computer to implement the method; machine learning algorithm; medical information system; medical device; electronic medical record; clinician device; user interface). Claim 15 has additional limitations (i.e., computer storage media having computer-executable instructions; computer; machine learning algorithm; medical information system; medical device; electronic medical record; clinician device; user interface). Looking to the specification, the system comprising a processor, computer storage medium storing computer-useable instructions; machine learning algorithm; user interface; and computer are described at a high level of generality (¶ 0017-0032), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the machine learning algorithm, medical information system, medical device, electronic medical record, clinician device, and user interface are described at a high level of generality (¶ 0011; ¶ 0030-0033; ¶ 0045-0055), such that it amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.

The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general-purpose computer or computers (i.e., the system comprising a processor, computer storage medium storing computer-useable instructions; computer) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “training a machine learning algorithm to identify inferred relations of...data’” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Martin et al. (U.S. Patent App. Pub. No. US 2008/0201280 A1) (Martin: ¶ 0072-0079) and Allen et al. (U.S. Patent App. Pub. No. US 2008/0201280 A1) (Allen: ¶ 0065; ¶ 0114), training a machine learning algorithm to identify inferred relations of data is well-understood, routine, and conventional and thus, cannot provide “significantly more.”

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.

Dependent claims 2-3, 5-7, 9-10, 12-14, 16-20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-3, 5-7, 9-10, 12-14, 16-20 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.” 
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, et al. (US 2008/0201280 A1) in view of Zalis, et al. (US 2016/0203281 A1)

Regarding (currently amended) claim 1, Martin teaches a system for inferring data organization for display (Martin: ¶ 0023; ¶ 0062), the system comprising: a processor (Martin: ¶ 0024-0026); and a computer storage medium storing computer-useable instructions that, when used by the processor, causes the processor (Martin: ¶ 0024; ¶ 0051; ¶ 0056-0060) to: (1) train a machine learning algorithm (Martin: ¶ 0072-0079) to identify inferred relations of orders, results, or discrete data within a medical information system, the orders, results, or discrete data corresponding to a patient and received from one or more of a medical device, an electronic medical record, or a clinician device (Martin: ¶, i.e. “user input device”; ¶ 0050, i.e., “a single patient record may include …demographic data, familiar history, laboratory test results, images (including echocardiograms, MRI, CT, angiogram etc.), signals ( e.g. EKG), genomic and proteomic samples, and history of appointments, prescriptions, and interventions”; ¶ 0055, i.e., “the patient record is input manually by a user…the patient record resides in or is extracted from different sources...The patient record includes variables available for a current patient. The variables correspond to features, such as medical history, pain indication, lump indication, age, genetic information, test results, family history, billing codes, medications, lab results, notes, text, or other sources of information”), the inferred relations indicating which items of the orders, results, or discrete data are related (Martin: ¶ 0073, i.e., “the training incorporates domain knowledge from a medical ontology describing interrelations between features”; ¶ 0076, i.e., “trains the algorithm for distance or similarity searching...employing both training data (structured and/or unstructured), such as a collection of electronic medical records”; ¶ 0079, i.e., “the resulting similarity classifier characterizes the relationship between a set of variables representing concepts, sub-concepts, associated terms or entities of interest in a given domain”) and how the items should be displayed as part of a group within a user interface (Martin: ¶ 0077, i.e., “each [training data point] having a location for each of the [features]”; ¶ 0089, i.e., “information derived from the learning is output. The information may be an indication of the results of learning, such as selected features”; ¶ 0092, i.e., “the identified records are the most or sufficiently similar previous patient records to the current patient record...The identification and/or data from the similar previous patient records are output”); (2) utilize the trained machine learning algorithm to determine a display ontology …that automatically groups the orders, results, or discrete data in the group within the user interface in accordance with the inferred relations (Martin: figure 3, i.e., after “Learn with a machine” 22, “Output” 30; ¶ 0090, i.e., “the output information results from application in act 32 of the trained classifier (machine-learnt algorithm) to a medical record. A processor applies the trained algorithm”; ¶ 0092, i.e., Examiner interprets the output of “most or sufficiently similar previous patient records to the current patient record” and “the identification and/or data from the similar previous patient records” as the claimed determination of a display ontology because it groups similar data for display), the display ontology eliminating a need to map the orders, results, or discrete data to specific data types or groups (Martin: ¶ 0043, i.e., Examiner interprets the “automated creation” by “the processor 12” as the claimed elimination of a manual need; ¶ 0063, i.e., “the acts may be performed automatically”; ¶ 0069, i.e., “the medical ontology is automatically created”); and (3) present the user interface to the user, the user interface comprising the orders, results, or discrete data corresponding to the patient displayed as part of the group within the user interface in accordance with the inferred relations (Martin: ¶ 0061, i.e., “the display 16...output data indicating identification of similar medical records, information from similar medical records, mining results, a possible diagnosis, a probability associated with one or more possible diagnoses, an image with marked locations of interest, medical record information supporting a probability or inference, or other medical decision assistance associated with the current patient record”; ¶ 0089, i.e., “information derived from the learning is output. The information may be an indication of the results of learning, such as selected features”; ¶ 0092, i.e., “the identified records are the most or sufficiently similar previous patient records to the current patient record...The identification and/or data from the similar previous patient records are output”).	

	Martin does not explicitly teach …specific to the patient.  Zalis teaches …specific to the patient (Zalis: ¶ 0024, i.e. “physician at a laboratory, treatment facility, or the like receives a medical order (or more simply an "order") for studies or procedures to be performed on a patient. From information contained in the order, inferences are automatically drawn about the purpose for the order, including the nature of the patient's situation or condition. These inferences are then used to identify data items that may be present in the patient's medical records and that, if present, are likely to be of interest to the specialist. The patient's medical records are queried for the identified data items, and retrieved data items are displayed to the specialist in a patient abstract. The retrieved data items in the patient abstract may be displayed as excerpts from the patient's medical record.”; ¶ 0047, i.e. “If the order is an emergency order, the weights could be adjusted to generate a patient abstract that is much more focused on the particular issues that are being faced by the specialist. Older information, or information that is only slightly related to the questions at hand could be excluded from the abstract to allow the specialist to quickly focus on the most relevant information possible.”; ¶ 0069 To facilitate a specialist's work flow, the user interface may include section navigation 402, such as a series of tabs that each link to a section of the patient abstract 202. For each patient, the display may include patient information, such as a patient name 404, patient identification number 406, and status information 408 regarding details of the patient's visit, such as visit date, intervention(s) for which guideline, risk, and assessment information will be displayed…, and whether a selected intervention has been confirmed by obtaining consent and scheduling the intervention”).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the patient specific display data, as taught by Zalis, within the system of Martin, with the motivation to “expedite the clinician's review of the patient's history and/or requests specific information” (Zalis: ¶ 0022).	

Claims 8 and 15 recite similar limitations and are rejected for the same reasons.

Regarding (original) claim 2, Martin teaches the system of claim 1, wherein the orders, results, or discrete data includes metadata (Martin: ¶ 0048; ¶ 0050; ¶ 0053-0055).

Claims 9 and 16 recite similar limitations and are rejected for the same reasons.

Regarding (original) claim 3, Martin teaches the system of claim 2, wherein the metadata identifies a source, a date, a time, a specimen, identifiers relating to originating workflow, classification, originating location or organization, originating system, order number, workflow tracking concepts, or personnel involved in the production of a data element corresponding to the orders, results, or discrete data (Martin: ¶ 0048; ¶ 0050; ¶ 0053-0055).

Claims 10 and 17 recite similar limitations and are rejected for the same reasons.

Regarding (original) claim 5, Martin teaches the system of claim 1, wherein the discrete data comprises an attribute type, a value, units, range of normal, or a flag to indicate abnormal (Martin: ¶ 0098).

Claims 12 and 18 recite similar limitations and are rejected for the same reasons.

Regarding (original) claim 6, Martin teaches the system of claim 1, wherein the metadata includes data type identified by a value from a standard clinical nomenclature, such as Logical Observation Identifiers Names and Codes (LOINC) or Systematized Nomenclature of Medicine - Clinical Terms (SNOMED CT) (Martin: ¶ 0070).

Claims 13 and 19 recite similar limitations and are rejected for the same reasons.

Regarding (currently amended) claim 7, Zalis teaches the system of claim 1, wherein the discrete data is communicated in a Health Level-7 standard data format (Zalis: ¶ 0066). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the communication of discrete data in a Health Level-7 standard data format, as taught by Zalis, within the system of Martin, with the motivation to “expedite the clinician's review of the patient's history and/or requests specific information” (Zalis: J 0022).

Claims 14 and 20 recite similar limitations and are rejected for the same reasons.

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant argues the limitations are not an abstract idea because “outside data elements can be aggregated and displayed in appropriate groupings to a clinician user. The result is a GUI that facilitate quick identification and understanding of outside data elements in a clinically significant way.”
Applicant argues the limitations are patent eligible subject matter similar to Trading Technologies, Core Wireless, and Ex Parte Scott.

With regards to Applicant’s argument that the limitations are not an abstract idea because “outside data elements can be aggregated and displayed in appropriate groupings to a clinician user. The result is a GUI that facilitate quick identification and understanding of outside data elements in a clinically significant way”, the Examiner respectfully disagrees.  “‘[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.’ Bancorp Servs., 687 F.3d at 1278.” FairWarning IP, LLC v. Iatric Systems, _ F.3d _, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).

With regards to Applicant’s argument that the limitations are patent eligible subject matter similar to Trading Technologies, Core Wireless, and Ex Parte Scott, the Examiner respectfully disagrees.  "The claims here are unlike the claims in Enfish. There, we relied on the distinction…between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on 'abstract ideas' Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish…the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). In Enfish, "[w]e contrasted claims 'directed to an improvement in the functioning of a computer' with claims 'simply adding conventional computer components to well-known business practices,'…the claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two." TLI Communications, LLC v. AV Automotive, LLC (Fed Cir, 2015-1372, 05/17/2016). 

Applicant's arguments with respect to the 35 USC § 102/§ 103 rejections set forth in the previous office action have been considered, but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Velez, et al. (US 2019/0057774 A1) which discloses a disease-specific ontology crafted by a consensus of expert clinicians may be used to semantically characterize/provide semantic meaning to dynamically changing patient electronic medical record (EMR) data in critical care settings. Hierarchical, directed node-edge-node graphs (concept maps or Vmaps) developed with an end-user friendly graphical user interface and ontology editor, can be used to represent structured clinical reasoning and serve as the first step in disease-specific ontology building. Disease domain Vmaps reflecting expert clinical reasoning associated with management of acute illnesses encountered in critical care settings (e.g. ICUs) that extend core clinical ontologies, developed and reviewed by experts, are in turn extended with existing medical ontologies and automatically translated to a domain ontology processing engine. Semantically-enhanced EMR data derived from the ontology processing engine is incorporated into both real-time ‘track and trigger” rule engines and machine learning training algorithms using aggregated data. The resulting rule engines and machine-learnt models provide enhanced diagnostic and prognostic information respectively, to assist in clinical dual modes of reasoning (analytical rules and models based on experiential data) to assist in decisions associated with the specific disease in acute critical care settings.
Taranath N.L., S. B. Patil, P. Patil and C. K. Subbaraya, "Medical Decision Support System for the missing data using Data mining," 2015 IEEE International Conference on Electrical, Computer and Communication Technologies (ICECCT), 2015, pp. 1-7, doi: 10.1109/ICECCT.2015.7226038.  which discloses Medical Decision Support System (MDSS) maps the patient information in to the promising diagnostic and treatment paths. This paper presents a novel framework for a medical decision support system that integrates knowledge-based and learning-based systems to provide a robust solution to the medical information challenge in the presence of partial information. It is suitable for healthcare professionals like Doctors, nurses, and other medical staff. It can be adapted for use with many different end-user interfaces including desktop applications, web-based browser applications, and mobile applications. In this paper, we discuss a concrete design and implementation of the Integrated Medical Decision Support System to assist in clinical decisions regarding the prescription of drugs. In addition we incorporate horizontal aggregations in SQL to prepare datasets for Data mining analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626